DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/21/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:  the limitation “a plurality of angled positions” and “a generally vertical position” (lines 16-17) is unclear and should most likely be rewritten as: “the plurality of angled positions” and “the generally vertical position.” Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  the limitation “the lock assembly” is unclear and should most likely be rewritten as: “the seatback lock assembly.” Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  the limitation “a second end” is unclear and should most likely be rewritten as: “the second end.” Appropriate correction is required
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-26 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Regarding claim 1, the claim recites the open-ended clauses "adapted to be pivotally positioned" (Claim 1), "adapted to be transitioned" (Claim 1), "adapted to pivot" (Claim 19/24) which renders the claims indefinite, since it's not clear whether the claimed "positioning/transitioning/etc." is actually taking place or not. It has been held that the open-ended recitations stating that an element is capable to perform a function (e.g., "configured to", "adapted to", etc.) are not the positive limitations but only require the ability to so perform. They do not constitute a limitation in any patentable sense. See In re Hutchinson, 69 USPQ 138. Just because something is "adapted to" do something (i.e. is "capable of" doing something), doesn't actually mean it does it. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). The Office hereby notes that "adapted to" does not explicitly denote how features(s) are constructed and/or associated with other claimed limitations; whereas the claim is amenable to two or more plausible claim constructions. If a claim is amenable to two or more plausible claim constructions, then the claim may be deemed indefinite. See Ex parte Miyazaki, 89 USPQ2d 1207 (Bd. Pat. App. & Inter. 2008) (precedential). Applicant is required to use definitive and positive statements while reciting the structure and functions of the claimed apparatus (e.g. "a 
Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Regarding claim 1/19, the claim recites the limitations: "generally vertical position" which renders the claims indefinite, since the term is a relative term. The term "generally" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Since no tolerances have been defined by the specification or claims, it's impossible to determine what range has been actually claimed, thus rendering the scope of the claim(s) not clearly defined. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-10, 14-17, and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horowitz (US 5,224,584) and further in view of Kassai et al. (US 6,908,100 B2).
[Claim 1] Regarding Claim 1, Horowitz teaches: A stroller wagon (See, e.g., Fig. 1-16, 1) comprising: a wagon frame (See, e.g., Fig. 1-16, 5+44+50+52+etc.) having a first end and an opposing second end (See, e.g., Fig. 1-16); a floor assembly (See, e.g., Fig. 1-16, 5) connected to the wagon frame between the first end and the second end 
Horowitz fails to explicitly teach: a seatback lock assembly connected to the recline seatback, the seatback lock assembly removably fixing the seatback in a plurality of angled positions including a generally vertical position.
However, Kassai teaches a similar stroller (See, e.g., Kassai: Fig.1-16, 1) with a seatback lock assembly (See, e.g., Kassai: Fig.1-16, 30+33) connected to a recline seatback (See, e.g., Kassai: Fig.1-16, 20+22), the seatback lock assembly removably fixing the seatback in a plurality of angled positions (See, e.g., Kassai: Fig.1-16) including a generally vertical position (See, e.g., Kassai: Fig.1-16)

[Claim 2] Regarding Claim 2, the combination of Horowitz in view of Kassai teaches: wherein the lock assembly comprises a locking member (See, e.g., Kassai: Fig.1-16, 33) and first and second straps (See, e.g., Kassai: Fig.1-16, 24+31+32), wherein the first strap is connected to a first vertical member at the second end of the wagon frame (See, e.g., Kassai: Fig.1-16, 12), and wherein the second strap is connected to a second vertical member at the second end of the wagon frame (See, e.g., Kassai: Fig.1-16, 12).
[Claim 3] Regarding Claim 3, the combination of Horowitz in view of Kassai teaches: wherein the locking member has an opening (See, e.g., Kassai: Fig.1-16, 33+34+36) to receive the first and second straps (See, e.g., Kassai: Fig.1-16), a spring member (See, e.g., Kassai: Fig.1-16, 37) to exert pressure on the straps in the opening to retain the first and second straps in the desired position (See, e.g., Kassai: Fig.1-16), 
[Claim 4] Regarding Claim 4, the combination of Horowitz in view of Kassai teaches: wherein the flexible housing comprises opposing sidewalls (See, e.g., Horowitz: Fig. 1-16, 3) between the first end and the second end of the wagon frame (See, e.g., Horowitz: Fig. 1-16), a front wall (See, e.g., Horowitz: Fig. 1-16, 3) adjacent the first end of the wagon frame (See, e.g., Horowitz: Fig. 1-16), a bottom wall (See, e.g., Horowitz: Fig. 1-16, 3+76) adjacent the floor assembly of the wagon frame (See, e.g., Horowitz: Fig. 1-16), and the recline seatback adjacent the second end of the wagon frame (See, e.g., Horowitz: Fig. 1-16), and wherein the recline seatback has a padded surface (See, e.g., Horowitz: Fig. 1-16, 54 & Kassai: Fig.1-16, 20+23+60).
[Claim 5] Regarding Claim 5, the combination of Horowitz in view of Kassai teaches: wherein the flexible housing further comprises a pair of flexible fabric gussets (See, e.g., Kassai: Fig.1-16, 23) connecting the recline seatback to the respective opposing sidewalls of the flexible housing (See, e.g., Kassai: Fig.1-16).
[Claim 6] Regarding Claim 6, the combination of Horowitz in view of Kassai teaches: wherein the reclining seatback is connected to the bottom wall of the flexible housing at a hinge (See, e.g., Horowitz: Fig. 1-16, 57+58).
[Claim 7] Regarding Claim 7, the combination of Horowitz in view of Kassai teaches: wherein the hinge of the reclining seatback is positioned a distance from an end of the bottom wall adjacent the second end of the wagon frame (See, e.g., Horowitz: Fig. 1-16, 57+58).
[Claim 8] Regarding Claim 8, the combination of Horowitz in view of Kassai teaches: wherein the push bar is lockably positionable in a storage position and a plurality of use positions (See, e.g., Horowitz: Fig. 1-16).
[Claim 9] Regarding Claim 9, the combination of Horowitz in view of Kassai teaches: wherein the wagon frame has a first end assembly at the first end of the wagon frame (See, e.g., Horowitz: Fig. 1-16), and an opposing second end assembly at a second end of the wagon frame (See, e.g., Horowitz: Fig. 1-16).
[Claim 10] Regarding Claim 10, the combination of Horowitz in view of Kassai teaches: wherein the first end assembly comprises a pair of front vertical members  (See, e.g., Horowitz: Fig. 1-16, 56) connected by a front lower cross support (See, e.g., Horowitz: Fig. 1-16, 5) towards a bottom of the pair of front vertical members (See, e.g., Horowitz: Fig. 1-16), wherein the second end assembly comprises a pair of rear vertical members (See, e.g., Horowitz: Fig. 1-16, 44) connected by a rear lower cross support (See, e.g., Horowitz: Fig. 1-16, 5) towards a bottom of the pair of rear vertical members (See, e.g., Horowitz: Fig. 1-16), wherein the wagon frame has no cross support towards a top of the first end assembly (See, e.g., Horowitz: Fig. 1-16), and wherein the wagon frame has no cross support towards a top of the second end assembly (See, e.g., Horowitz: Fig. 1-16).
[Claim 14] Regarding Claim 14, the combination of Horowitz in view of Kassai teaches: wherein the handle is spring loaded and biased toward the vertical position (See, e.g., Horowitz: Fig. 1-16, 40+96+100).
[Claim 15] Regarding Claim 15, the combination of Horowitz in view of Kassai teaches: wherein the push bar is connected to the second end of the wagon frame 
[Claim 16] Regarding Claim 16, the combination of Horowitz in view of Kassai teaches: further comprising a spring-loaded button (See, e.g., Horowitz: Fig. 1-16, 106+122) to disengage a ratchet (See, e.g., Horowitz: Fig. 1-16, 116+117+188) in the ratchet mechanism to adjust an angular position of the push bar (See, e.g., Horowitz: Fig. 1-16).
[Claim 17] Regarding Claim 17, the combination of Horowitz in view of Kassai teaches: wherein the floor assembly comprises a first floor assembly (See, e.g., Horowitz: Fig. 1-16, 5) pivotal with respect to the first end of the wagon frame (See, e.g., Horowitz: Fig. 1-16), and a second floor assembly (See, e.g., Horowitz: Fig. 1-16, 5) pivotal with respect to the second end of the wagon frame (See, e.g., Horowitz: Fig. 1-16), and wherein the first floor assembly is pivotable with respect to the second floor assembly to allow for folding of the wagon frame (See, e.g., Horowitz: Fig. 1-16, 9).
[Claim 19] Regarding Claim 19, Horowitz teaches: A stroller wagon (See, e.g., Fig. 1-16, 1) comprising: a wagon frame (See, e.g., Fig. 1-16, 5+44+50+52+etc.) having a first end assembly and an opposing second end assembly (See, e.g., Fig. 1-16); first and second rear wheels (See, e.g., Fig. 1-16, 24) rotatably connected to the wagon frame adjacent the second end assembly (See, e.g., Fig. 1-16); first and second front wheels (See, e.g., Fig. 1-16, 30) rotatably and pivotally connected to the wagon frame adjacent the first end assembly (See, e.g., Fig. 1-16); a push bar (See, e.g., Fig. 1-16, 104) pivotally connected to the second end assembly (See, e.g., Fig. 1-16), wherein the 
Horowitz fails to explicitly teach: a seatback lock assembly connected to the recline seatback, the seatback lock assembly removably fixing the seatback in a plurality of angled positions including a generally vertical position.
However, Kassai teaches a similar stroller (See, e.g., Kassai: Fig.1-16, 1) with a seatback lock assembly (See, e.g., Kassai: Fig.1-16, 30+33) connected to a recline seatback (See, e.g., Kassai: Fig.1-16, 20+22), the seatback lock assembly removably fixing the seatback in a plurality of angled positions (See, e.g., Kassai: Fig.1-16) including a generally vertical position (See, e.g., Kassai: Fig.1-16)
Kassai teaches that it is well known in the art of stroller design to provide a seatback lock assembly connected to the recline seatback. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system taught by Horowitz modified with a seatback lock assembly connected to the recline seatback such as taught by Kassai, for the purpose of conveniently maintaining the posture of the seatback in a vertical configuration when in use, beneficially allowing a user to recline the system easily (e.g., by grasping the lock member), and additionally presenting a neat and concise visual appearance when attached on the stroller. Moreover, the modification is obvious as no more than the use 
[Claim 20] Regarding Claim 20, the combination of Horowitz in view of Kassai teaches: wherein the seatback lock assembly comprises a locking member (See, e.g., Kassai: Fig.1-16, 33) and first and second straps (See, e.g., Kassai: Fig.1-16, 24+31+32), wherein the first strap is connected to a first vertical member of the second end assembly (See, e.g., Kassai: Fig.1-16, 12) and wherein the second strap is connected to a second vertical member of the second end assembly (See, e.g., Kassai: Fig.1-16, 12).
[Claim 21] Regarding Claim 21, the combination of Horowitz in view of Kassai teaches: wherein the locking member has an opening (See, e.g., Kassai: Fig.1-16, 33+34+36) to receive the first and second straps (See, e.g., Kassai: Fig.1-16), a release member (See, e.g., Kassai: Fig.1-16, 35) to open and close the opening to allow the first and second straps to transition in the opening of the locking member (See, e.g., Kassai: Fig.1-16), and a spring member (See, e.g., Kassai: Fig.1-16, 37) to exert pressure on the release members to retain the first and second straps in the desired position (See, e.g., Kassai: Fig.1-16).
Claim(s) 18 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horowitz (US 5,224,584) in view of Kassai et al. (US 6,908,100 B2) and further in view of Fitzwater et al. (US 9,956,981 B2).
[Claim 18] Regarding Claim 18, the combination of Horowitz in view of Kassai fails to explicitly teach: further comprising a linkage assembly under the floor assembly, the linkage assembly having a first linkage pivotally connected to the first end of the 
However, Fitzwater teaches a similar stroller (See, e.g., Fitzwater: Fig.1-14, 102) with a linkage assembly (See, e.g., Fitzwater: Fig.1-14, 124) under the floor assembly (See, e.g., Fitzwater: Fig.1-14, 120), the linkage assembly having a first linkage (See, e.g., Fitzwater: Fig.1-14, 124) pivotally connected to the first end of the wagon frame (See, e.g., Fitzwater: Fig.1-14) and a second linkage (See, e.g., Fitzwater: Fig.1-14, 124) pivotally connected to the second end of the wagon frame (See, e.g., Fitzwater: Fig.1-14), wherein the first linkage is also pivotally connected to the second linkage (See, e.g., Fitzwater: Fig.1-14)
Fitzwater teaches that it is well known in the art of stroller design to provide a linkage assembly under the floor. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system taught by Horowitz in view of Kassai modified with a linkage assembly under the floor such as taught by Fitzwater, for the purpose of conveniently maintaining the wagon floor assembly in an expanded configuration when in use, beneficially allowing a user to fold the system easily (e.g., by collapsing the floor linkage), and additionally presenting a neat and concise visual appearance when mounted on the vehicle rather than being located on the sides of the wagon and in the way where children can pinch their fingers and get injured. Moreover, the modification is obvious as no more than the use of familiar elements according to known methods in a manner that achieves predictable results. (See, e.g., KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398,416 (2007)).
[Claim 23] Regarding Claim 23, the combination of Horowitz in view of Kassai teaches: wherein the wagon frame folds between an open configuration and a folded configuration (See, e.g., Horowitz: Fig. 1-16), wherein the wagon frame has a floor assembly (See, e.g., Horowitz: Fig. 1-16, 5) between the first end assembly and the second end assembly (See, e.g., Horowitz: Fig. 1-16), wherein the floor assembly comprises a first floor assembly (See, e.g., Horowitz: Fig. 1-16, 5) pivotal with respect to the first end assembly (See, e.g., Horowitz: Fig. 1-16), and a second floor assembly (See, e.g., Horowitz: Fig. 1-16, 5) pivotal with respect to the second end assembly (See, e.g., Horowitz: Fig. 1-16), and wherein the first floor assembly is pivotable with respect to the second floor assembly to allow for folding of the wagon frame (See, e.g., Horowitz: Fig. 1-16, 9), 
Horowitz in view of Kassai fails to explicitly teach: wherein the wagon frame further has a linkage assembly under the floor assembly, the linkage assembly having a first linkage pivotally connected to the first end assembly and a second linkage pivotally connected to the second end assembly, wherein the first linkage is also pivotally connected to the second linkage.
However, Fitzwater teaches a similar stroller (See, e.g., Fitzwater: Fig.1-14, 102) with a linkage assembly (See, e.g., Fitzwater: Fig.1-14, 124) under the floor assembly (See, e.g., Fitzwater: Fig.1-14, 120), the linkage assembly having a first linkage (See, e.g., Fitzwater: Fig.1-14, 124) pivotally connected to the first end assembly (See, e.g., Fitzwater: Fig.1-14) and a second linkage (See, e.g., Fitzwater: Fig.1-14, 124) pivotally connected to the second end assembly (See, e.g., Fitzwater: Fig.1-14), wherein the first linkage is also pivotally connected to the second linkage (See, e.g., Fitzwater: Fig.1-14)
.
Claim(s) 11-13, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horowitz (US 5,224,584) in view of Kassai et al. (US 6,908,100 B2) and further in view of Herlitz et al. (US 8,955,855 B2).
[Claim 11] Regarding Claim 11, the combination of Horowitz in view of Kassai teaches: wherein the first end assembly comprises a pair of front vertical members (See, e.g., Horowitz: Fig. 1-16, 56), wherein the second end assembly comprises a pair of rear vertical members (See, e.g., Horowitz: Fig. 1-16, 44).
Horowitz in view of Kassai fails to explicitly teach: wherein each of the vertical members has a canopy receiver at a top thereof.

Herlitz teaches that it is well known in the art of stroller design to provide canopy receivers for a canopies. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system taught by Horowitz in view of Kassai modified with canopy receivers such as taught by Herlitz, for the purpose of conveniently protecting occupants from rain or sun and maintaining the canopies in an active use configuration when in use, beneficially allowing a user to attach/remove the canopies easily (e.g., by grasping the snap-on connectors from the canopy receivers), and additionally presenting a neat and concise visual appearance when attached to the stroller. Moreover, the modification is obvious as no more than the use of familiar elements according to known methods in a manner that achieves predictable results. (See, e.g., KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398,416 (2007)).
[Claim 12] Regarding Claim 12, the combination of Horowitz in view of Kassai  and further in view of Herlitz teaches: further comprising a first independent canopy (See, e.g., Herlitz: Fig.1-37, 68) at the first end of the wagon frame (See, e.g., Herlitz: Fig.1-37) and a second independent canopy (See, e.g., Herlitz: Fig.1-37, 69) at the second end of the wagon frame (See, e.g., Herlitz: Fig.1-37), the first independent canopy having first and second snap on connectors (See, e.g., Herlitz: Fig.1-37, 166a+166b) that removably secure to the receivers of the pair of front vertical members (See, e.g., Herlitz: Fig.1-37), respectively, and the second independent canopy having first and second snap on connectors (See, e.g., Herlitz: Fig.1-37, 166a+166b) that 
[Claim 13] Regarding Claim 13, the combination of Horowitz in view of Kassai and further in view of Herlitz teaches: wherein the first independent canopy and the second independent canopy are each independently attachable and removable from the wagon (See, e.g., Herlitz: Fig.1-37).
[Claim 22] Regarding Claim 22, the combination of Horowitz in view of Kasai teaches: wherein the first end assembly comprises a pair of front vertical members (See, e.g., Horowitz: Fig. 1-16, 56), wherein the second end assembly comprises a pair of rear vertical members (See, e.g., Horowitz: Fig. 1-16, 44), and.
Horowitz in view of Kassai fails to explicitly teach: wherein each of the vertical members has a canopy receiver at a top thereof, and further comprising a first independent canopy and a second independent canopy, the first independent canopy having first and second snap on connectors that removably secure to the receivers of the pair of front vertical members, respectively, and the second independent canopy having first and second snap on connectors that removably secure to the receivers of the pair of rear vertical members, respectively
However, Herlitz teaches a similar stroller (See, e.g., Herlitz: Fig.1-37, 50) wherein each of the vertical members has a canopy receiver (See, e.g., Herlitz: Fig.1-37, 168a+168b) at a top thereof (See, e.g., Herlitz: Fig.1-37), and further comprising a first independent canopy and a second independent canopy (See, e.g., Herlitz: Fig.1-37, 68+69), the first independent canopy having first and second snap on connectors (See, e.g., Herlitz: Fig.1-37, 166a+166b) that removably secure to the receivers of the pair of 
Herlitz teaches that it is well known in the art of stroller design to provide canopies with snap-on connectors and canopy receivers. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system taught by Horowitz in view of Kasai modified with canopies with snap-on connectors and canopy receivers such as taught by Herlitz, for the purpose of conveniently protecting occupants from rain or sun and maintaining the canopies in an active use configuration when in use, beneficially allowing a user to attach/remove the canopies easily (e.g., by grasping the snap-on connectors), and additionally presenting a neat and concise visual appearance when attached to the stroller. Moreover, the modification is obvious as no more than the use of familiar elements according to known methods in a manner that achieves predictable results. (See, e.g., KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398,416 (2007)).
Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horowitz (US 5,224,584) and further in view of Herlitz et al. (US 8,955,855 B2).
[Claim 24] Regarding Claim 24, Horowitz teaches: A stroller wagon (See, e.g., Fig. 1-16, 1) comprising: a wagon frame (See, e.g., Fig. 1-16, 5+44+50+52+etc.) having a first end assembly and an opposing second end assembly (See, e.g., Fig. 1-16), wherein the first end assembly comprises first and second front vertical members (See, e.g., Fig. 1-16, 56) connected by a front lower cross support (See, e.g., Fig. 1-16, 5) 
Horowitz fails to explicitly teach: a first canopy receiver connected to a top of the first front vertical member; a second canopy receiver connected to a top of the second front vertical member; a third canopy receiver connected to a top of the first rear vertical member; a fourth canopy receiver connected to a top of the second rear vertical member; a first independent canopy having first and second snap on connectors that removably secure to the first and second canopy receivers, respectively; and, a second independent canopy having first and second snap on connectors that removably secure to the third and fourth canopy receivers, respectively.
However, Herlitz teaches a similar stroller (See, e.g., Herlitz: Fig.1-37, 50) with a first canopy receiver (See, e.g., Herlitz: Fig.1-37, 168a) connected to a top of the first 
Herlitz teaches that it is well known in the art of stroller design to provide canopies with snap-on connectors and canopy receivers. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system taught by Horowitz modified with canopies with snap-on connectors and canopy receivers such as taught by Herlitz, for the purpose of conveniently protecting occupants from rain or sun and maintaining the canopies in an active use configuration when in use, beneficially allowing a user to attach/remove the canopies easily (e.g., by grasping the snap-on connectors), and additionally presenting a neat and concise visual appearance when attached to the stroller. Moreover, the modification is obvious as no more than the use of familiar elements according to known .
Claim(s) 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horowitz (US 5,224,584) in view of Herlitz et al. (US 8,955,855 B2) and further in view of Kassai et al. (US 6,908,100 B2).
[Claim 25] Regarding Claim 25, the combination of Horowitz in view of Herlitz fails to explicitly teach a seatback lock assembly for the recline seatback, the seatback lock assembly comprising a locking member and first and second straps, wherein the first strap is connected to the first rear vertical member of the second end assembly and wherein the second strap is connected to the second rear vertical member of the second end assembly.
However, Kassai teaches a similar stroller (See, e.g., Kassai: Fig.1-16, 1) with a seatback lock assembly (See, e.g., Kassai: Fig.1-16, 30+33) for a recline seatback (See, e.g., Kassai: Fig.1-16, 20+22), the seatback lock assembly comprising a locking member (See, e.g., Kassai: Fig.1-16, 33) and first and second straps (See, e.g., Kassai: Fig.1-16, 24+31+32), wherein the first strap is connected to a first rear vertical member of a second end assembly (See, e.g., Kassai: Fig.1-16, 12) and wherein the second strap is connected to a second rear vertical member of the second end assembly (See, e.g., Kassai: Fig.1-16, 12).
Kassai teaches that it is well known in the art of stroller design to provide a seatback lock assembly for the recline seatback with a lock member and straps. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system taught by the combination of 
[Claim 26] Regarding Claim 26, the combination of Horowitz in view of Herlitz and further in view of Kassai teaches: wherein the locking member has an opening (See, e.g., Kassai: Fig.1-16, 33+34+36) to receive the first and second straps (See, e.g., Kassai: Fig.1-16), a spring member (See, e.g., Kassai: Fig.1-16, 37) to bias the locking member to the closed position (See, e.g., Kassai: Fig.1-16), and a release member (See, e.g., Kassai: Fig.1-16, 35) to open and close the opening on the first and second straps to allow the first and second straps to transition in the opening of the locking member (See, e.g., Kassai: Fig.1-16).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DOLAK whose telephone number is (571)270-7757.  The examiner can normally be reached on 9-530 EST Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J ALLEN SHRIVER can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M DOLAK/Primary Examiner, Art Unit 3618